810 So. 2d 1081 (2002)
Robert KLECKLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D01-4586.
District Court of Appeal of Florida, Fourth District.
March 20, 2002.
Robert Kleckley, Miami, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
This case involves Robert Kleckley's petition for writ of habeas corpus alleging ineffective assistance of appellate counsel for failing to order or have transcribed the sentencing transcripts. Kleckley alleges that when the trial court pronounced his sentence, it failed to orally pronounce his sentence under 10-20 Life, and as a habitual offender. We find Kleckley's petition legally sufficient, and grant relief. Compare Thompson v. State, 759 So. 2d 650 (Fla.2000).
On remand, the trial court may appoint appellate counsel to assist Kleckley with preparing the record on appeal and his initial brief. The appeal is to address sentencing only.
POLEN, C.J., GROSS and HAZOURI, JJ., concur.